UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                               ORDER

RONALD RUEGG,                                                    21 Cr. 120 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant’s change of plea hearing, currently scheduled for July 2, 2021 at 10:00

a.m., will now take place on July 2, 2021 at 12:00 p.m. With Defendant’s consent, the hearing

will proceed by telephone. The parties are directed to dial 888-363-4749 to participate, and to

enter the access code 6212642. The press and public may obtain access to the telephone hearing

by dialing the same number and using the same access code. Two days before the hearing, the

parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the hearing so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       June 29, 2021
